Title: From Benjamin Franklin to Leveux, 26 November 1778
From: Franklin, Benjamin
To: Leveux, Jacques


Sir,
Passy, Nov. 26. 1778
An English armed Cutter has lately been off Dieppe, and pretending to be an American, has cheated our Friend there out of some Refreshments, &c. and having got the Names of our Friends in other Ports, he may play the same Game all along the Coast. I send you this Notice that you may be upon your Guard—
I requested you some time since to receive & forward to me Mr Collas’s things. If you meet with any Difficulty in obtaining them, please to let me know.
I have the honour to be Sir, Your most obedient humble Servant
B Franklin
Mr Leveux
  
Addressed: A Monsieur / Monsieur LeVeux / Negociant / à Calais.—
Notations in different hands: Franklin / Passy francklin recu le 29 9bre 1778 rep le 8 Mars 1779
